MEMORANDUM **
Ames Paul Chee appeals his jury conviction and sentence for one count of abusive sexual contact on an Indian Reservation in violation of 18 U.S.C. §§ 1153 and 2244(a)(1). He seeks a new trial, arguing that: (1) the district court improperly admitted hearsay statements; and (2) the prosecutor improperly vouched for the credibility of the testifying victim. Alternatively, Chee seeks to have his sentence vacated and recalculated to include a two-level reduction for acceptance of responsibility pursuant to United States Sentencing Guidelines § 3E1.1. Chee also argues that cumulative error warrants reversal.
We have reviewed the record and conclude that no violation of the hearsay rules occurred. Also, even assuming that the prosecutor’s comment during her closing argument constituted vouching, it was harmless error as the district court gave an effective curative jury instruction on vouching and instructed the jury to disregard any comment made by the prosecutor that the witness was telling the truth. See Hall v. Whitley, 935 F.2d 164, 165-66 (9th Cir.1991) (prosecutor’s isolated comment did not make trial fundamentally unfair in light of curative jury instructions and overwhelming evidence of guilt). Additionally, the district court did not err in declining to grant Chee a two-level reduction of his sentence for acceptance of responsibility as his written statement was a self-serving attempt to minimize his conduct, see United States v. Scrivener, 189 F.3d 944, 948 (9th Cir.1999), and Chee challenged his factual guilt at trial. Finally, no cumulative error occurred.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.